UNPUBLISHED ORDER
                            Not to be cited per Circuit Rule 53



              United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                        October 18, 2005

                                             Before

                              Hon. JOEL M. FLAUM, Chief Judge

                              Hon. MICHAEL S. KANNE, Circuit Judge

                              Hon. TERENCE T. EVANS, Circuit Judge

No. 04-1332

UNITED STATES OF AMERICA,                             Appeal from the United States
                  Plaintiff-Appellee,                 District Court for the
                                                      Southern District of Illinois.
       v.
                                                      No. 02-CR-30135-MJR
DANIEL W. ROEPKE,
               Defendant-Appellant.                   Michael J. Reagan, Judge.


                                           ORDER

         After our March 4, 2005, remand pursuant to Paladino, the district judge advised us that,
had the guidelines been simply advisory in this case, a more harsh sentence than the 87-month
sentence Daniel Roepke received would have been imposed. Accordingly, Roepke cannot
establish plain error that prejudiced him when the judge imposed the original sentence under the
mandatory sentencing guideline regimen. With Mr. Roepke’s conviction having been affirmed in
our order of March 4, and the further proceedings conducted by the district court as summarized
in its order of May 13, 2005, this case is now closed.